TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00875-CR


                              Preston Flores Navarro, Appellant

                                                  v.

                                  The State of Texas, Appellee


             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
      NO. D-18-1183-SB, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due January 21, 2020. On counsel’s

motion, the time for filing was extended to April 20, 2020. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than June 19, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on April 24, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish